THE COURT.
Suit for breach of contract was filed against defendant by one J. Roy Stewart. After issue was joined the court granted motion to file supplemental complaint and add party plaintiff. The minute order shows said motion was granted by consent. A supplemental complaint was filed showing this respondent as sole party plaintiff, and defendant filed her answer thereto. The case was tried and judgment rendered for plaintiff. Defendant appeals on the judgment roll, no bill of exceptions nor reporter’s transcript being furnished.
Appellant’s contention on appeal concerns the validity of an assignment from the original plaintiff to the parties who in turn assigned to this respondent, and she relies on certain affidavits which are not part of the judgment roll, but which the clerk included in his transcript.  “The clerk’s transcript is incompetent to authenticate for the purpose of review upon appeal any portion of the record other than the judgment roll and notice of appeal. If any matters other than such as appear upon the face of the judgment roll are sought to be reviewed on appeal, the record thereof must be presented either by a bill of exceptions or by a reporter’s transcript.” (Jeffords v. Young, 197 Cal. 224, 227 [239 Pac. 1054].)  It is not suggested that the judgment roll discloses any error entitling appellant to relief, and it would be contrary to law and *142reason for this court to undertake a determination of the case on the basis of a partial record and a few selected affidavits which appellant has chosen to have incorporated in the clerk’s transcript. It should be borne in mind that this appellant consented to the change in plaintiffs of which she now complains—that she was satisfied to take an appeal without furnishing to this court the record of what transpired in the trial court.
A careful reading of appellant’s brief and supplement thereto indicates that the appeal, even though it were presented in the manner most favorable to appellant, would not show that any injustice had been done her, or that her appeal was based on any substantial error of the trial court.
Appeal dismissed.